 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
OR “BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.
 

 
10% CONVERTIBLE BRIDGE NOTE
DUE JULY 2, 2013


BUREAU OF FUGITIVE RECOVERY, INC.
 
 
Date: July 2, 2012
   
US$________

 
 
FOR VALUE RECEIVED, in cash and other consideration, Bureau of Fugitive
Recovery, Inc., a Colorado corporation (“Borrower”), hereby promises to pay to
____________, or registered assigns (“Holder”), the sum of _____________
(US$_____) (the “Principal”).


(1)           Payments of Principal.  On July 2, 2013 (the “Maturity Date”),
unless an Event of Default shall have occurred, Borrower shall pay to Holder the
entire principal amount (the “Principal Amount”) under this Promissory Note
(this “Note”) plus all accrued and unpaid interest in cash.  If any time prior
to the Maturity Date Borrower has consummated a financing in which it issues its
securities (the “Financing”), then the Holder shall have the right to exchange
this Note for such security and the principal and accrued interest hereunder
will be applied towards the purchase of such security, at the price and on the
same terms being offered to the other investors in the Financing.  Such offer
shall made at the same time and in the same manner as if such offer is being
made to any other potential purchaser of such security.  Borrower may prepay all
or any portion of the amounts owing under this Note at any time without fee,
charge or premium.


(2)           Interest.  This Note shall bear interest at the rate of 10% per
annum payable in full on the Maturity Date.


(3)           Event of Default.


(a)           Event of Default.  Each of the following events shall constitute
an “Event of Default” hereunder:
 
(i)              Borrower's failure to pay to the Holder any amount when and as
due under this Note for a period of ten (10) Business Days after notice of such
failure; or
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)              Borrower shall either (i) fail to pay, when due, or within any
applicable grace period, any payment in respect of any Indebtedness in excess of
$100,000, individually or in the aggregate, due to any third party, other than,
with respect to unsecured indebtedness only, payments contested by the Borrower
in good faith by proper proceedings and with respect to which adequate reserves
have been set aside for the payment thereof, or otherwise be in breach or
violation of any agreement for monies owed or owing in respect of any
indebtedness in an amount in excess of $250,000, individually or in the
aggregate, which breach or violation permits the other party thereto to declare
a default or otherwise accelerate amounts due thereunder, or (ii) suffer to
exist any other circumstance or event that would, with or without the passage of
time or the giving of notice, result in a default or event of default under any
agreement binding Borrower, which default or event of default would or is likely
to have a material adverse effect on the business, operations, properties,
prospects of financial condition of Borrower or any of its Subsidiaries,
individually or in the aggregate;
 
(iii)              Borrower or any of its Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors generally (collectively, “Bankruptcy Law”),
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official for substantially
all of its assets (a “Custodian”), (D) makes a general assignment for the
benefit of its creditors or (E) admits in writing that it is generally unable to
pay its debts as they become due;
 
(iv)              a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (A) is for relief against Borrower or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of Borrower or any
of its Subsidiaries for substantially all of its assets, or (C) orders the
liquidation of Borrower or any of its Subsidiaries;
 
(v)              a final judgment or judgments for the payment of money
aggregating in excess of $250,000 are rendered against Borrower or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $250,000 amount set forth
above; and
 
(vi)              Borrower breaches any covenant or other term or condition or
any material representation or warranty of any of the Transaction Documents,
except, in the case of a breach of a covenant or other term or condition which
is curable, and provided that Borrower delivers prompt notice of such breach to
the Holder, only if such breach continues for a period of at least ten
(10) consecutive Business Days.


(b)           Acceleration.  Upon the occurrence of an Event of Default under
this Note, Holder shall have, at its option, the right, without further notice
or demand, which Borrower hereby expressly waives, to declare the unpaid
principal and interest immediately due and payable and to exercise any other
rights and remedies that Holder may have.  Holder’s failure to accelerate the
payment of this Note upon the occurrence of one or more events of default shall
not constitute a waiver of Holder’s right to exercise such options at any
subsequent time with respect to the same or any other event of
default.  Holder’s acceptance of any payment under this Note which is less than
payment in full of all amounts then due and payable shall not constitute a
waiver by Holder of any right to declare a default hereunder or to pursue any
remedy available under this Note, at law or in equity, or under any other
agreement, instrument or document entered into by and between Borrower and
Holder.
 
 
2

--------------------------------------------------------------------------------

 

 
(4)           Notices; Payments.


(a)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Pacific time) on a Business Day, (b) the next Business Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number set forth on the signature pages attached hereto on a day
that is not a Business Day or later than 5:30 p.m. (Eastern time) on any
Business Day, (c) the 2nd  Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth below:


If to Borrower:


Bureau of Fugitive Recovery, Inc.
132 W. 11th Avenue
Denver, Colorado 80204


Or such other address as Borrower may provide to Holder for notices purposes
after the issuance of this Note.


If to Holder:


_________________
_________________
_________________


(b)            Payments.  Whenever any payment of cash is to be made by Borrower
to any Person pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of Borrower and
sent via overnight courier service to such Person at the address provided for
notice pursuant to Section 13(a) above, or as subsequently provided to the other
party in writing; provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing Borrower with
prior written notice setting out such request and the Holder's wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day.
 
 
3

--------------------------------------------------------------------------------

 

 
(5)           Cancellation.  After all principal, interest and other amounts at
any time owed on this Note have been indefeasibly paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to Borrower for
cancellation and shall not be reissued, and the security interest granted in the
Collateral shall terminate.  The Holder agrees to promptly execute, file and/or
deliver any and all documents reasonably required or requested to further
evidence such termination.


(6)           Waivers by Borrower.  Borrower (a) waives diligence, grace,
demand, presentment for payment, exhibition of this Note, protest, notice of
protest, notice of dishonor, notice of demand, notice of nonpayment, and any or
all other notices whatsoever, and any and all exemption rights against the
indebtedness evidenced by this Note; (b) agrees to any and all extensions or
renewals from time to time without notice and to any partial payments of this
Note; (c) consents to offsets of any sums owed to Borrower by Holder at any time
and to any release of all or any part of the security for this Note, or to any
release of any party liable for payment of this Note; and (d) agrees that any
such waiver, extension, renewal, release, consent, or partial payment may be
made without notice to Borrower or any other party and shall not release or
discharge any one or all of them from the obligation of payment of this Note or
any installment of this Note or any other liability under this Note.  Any
security given for the obligations of Borrower may be waived, exchanged,
surrendered or otherwise dealt with by Holder without affecting the liability of
Borrower or any other party who might subsequently become liable hereon.


(7)           Governing Law; Jurisdiction; Severability; Jury Trial.  This Note
shall be construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of California, without giving effect
to any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdictions other than the State of
California.  Borrower hereby irrevocably submits to the exclusive jurisdiction
of the Commercial Court sitting in the City of San Diego, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.  In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note.  Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against Borrower in any other jurisdiction to collect on
Borrower's obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.


(8)           Usury Savings.  Borrower and Holder intend to contract in
compliance with all state and federal usury laws governing the loan evidenced by
this Note.  Holder and Borrower agree that none of the terms of this Note shall
be construed to require payment of interest at a rate in excess of the maximum
interest rate allowed by any applicable state, federal or foreign usury
laws.  If Holder receives sums which constitute interest that would otherwise
increase the effective interest rate on this Note to a rate in excess of that
permitted by any applicable law, then all such sums constituting interest in
excess of the maximum lawful rate shall at Holder’s option either be credited to
the payment of principal or returned to Borrower.  The provisions of this
Section 9 control the other provisions of this Note and any other agreement
between Borrower and Holder.
 
 
4

--------------------------------------------------------------------------------

 

 
(9)           Severability.  All provisions hereof are severable.  If any
provision hereof is declared invalid for any reason, that invalidity shall not
affect any other provision of this Note, all of which shall remain in full force
and effect.


(10)         Successors and Assigns.  Subject to the restrictions on transfer
described in Section 11 below, the rights and obligations of the Borrower and
Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.


(11)         Assignment by Borrower.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Borrower without the prior written
consent of Holder.
 

 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
set forth above.
 
 
BUREAU OF FUGITIVE RECOVERY, INC.


By:_______________________________
      Jay Kelman, its Chief Executive Officer




5
 
 